Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 20, 2021 has been entered. Claims 1-20 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2014/148260, with US 2016/0009143 used as an English-language equivalent) in view of Inoue (U.S Patent No. 10,245,896), and further in view of Kakumu et al (EP0748705).
Regarding claims 1 and 2, Kobayashi discloses that, as illustrated in Figs. 1-2, a tire (Figs. 1-2, item 1) comprises a tread surface (Figs. 1-2, item 2) divided into a plurality of land portions (Figs. 1, items 20-23) by at least one circumferential groove (Fig.1, items 10-12) extending along a tire equator (CL) and tread edges (as shown in Fig. 1), wherein
at least one of the land portions divided by the at least one circumferential groove (Fig. 1, item 11 or 12) and the tread edges (as shown) comprises a plurality of blocks (Fig. 1, item 22A or 23A) divided by a plurality of width direction grooves (Fig. 1, item 14); 
However, Kobayashi does not explicitly disclose each of the blocks (in the shoulder areas) has a shape that protrudes from four sides toward a central portion. As illustrated in Fig. 2, for blocks 20A (in the crown areas) Kobayashi discloses the center part 35 of the ground contact surface 30 is a top part of the ground contact surface 30 protruding the most toward outside in the tire radial direction ([0030]). Further, Kobayashi discloses two or more curved portions may be provided between the center curved portion 31 and the end curved portion 32 of the ground contact surface 30 ([0036]). Thus, Kobayashi provides that, in the crown areas, each of the blocks has a shape that protrudes from four sides toward a central portion. 
Kobayashi discloses the claimed invention except for the duplication of blocks from the crown areas to the shoulder areas. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the blocks from the crown areas to the shoulder areas, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate blocks for the purpose of simplifying the design of the tread of the tire.
However, Kobayashi does not disclose that each of the width direction grooves comprises a sipe portion. In the same field of endeavor, pneumatic tire, Inoue discloses that, as illustrated in Fig. 4, the respective shoulder portions 20 (the outboard shoulder portion 21 and the inboard shoulder portion 22) are provided with a plurality of shoulder lug grooves 23 and first sipes 25 (col. 4, lines 59-62). Each of the shoulder portions 20 is provided with a plurality of third sipes 27. Each of the third sipe 27 extends from each axially inner end 23i of the shoulder lug grooves 23 to the central main groove 3 (col. 7, lines 15-18). As shown in Fig. 1, it is noticed that the sipe portion is located at a tire equator side (related to claim 2). Thus, Inoue disclose that each of the width direction grooves comprises a sipe portion. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Inoue to provide that each of the width direction grooves comprises a sipe portion. Doing so would be possible to ensure the steering stability, as recognized by Inoue (col. 2, lines 37-67).
Further, Kobayashi discloses that, as illustrated in Fig. 1, at least one of the width direction grooves (Fig. 1, item 13) is provided on each side of the tire equator (Fig. 1, item CL) in a tire width direction. However, Kobayashi does not disclose that the width direction grooves are convexly curved toward the same side in a tire circumferential direction on both sides of the tire equator in the tire width direction. In the same field of endeavor, pneumatic tire, Kakumu discloses that, as illustrated in Fig. 6, the axial grooves 21 (the width direction grooves) are convexly curved toward the same side in a tire circumferential direction on both sides of the tire equator (Fig. 6, item C) in the tire width direction. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Kakumu to provide that the width direction grooves are convexly curved toward the same side in a tire circumferential direction on both sides of the tire equator in the tire width direction.  Doing so would be possible to prevent a partial wear or uneven wear of the tire, as recognized by Kakumu (pg. 7, lines 39-46). 
Regarding claims 3 and 13, Inoue discloses that, as illustrated in Fig. 4, each of the shoulder portions 20 is provided with a plurality of third sipes 27. Each of the third sipe 27 extends from each axially inner end 23i of the shoulder lug grooves 23 to the central main groove 3 (col. 7, lines 15-18). Further, Inoue discloses that, as illustrated in Fig. 2, one of the third sipes 27 includes a first portion 29 and a second portion 30. Inoue discloses the depth ranges of the first portion 29 and the second portion 30 (col. 7, lines 41-55). However, Inoue does not disclose the length of the third sipe 27. Based on the discussion/disclosure of the depth of the third sipe 27, the longitudinal direction length of the third sipe 27 is a results effective variable.  As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the sipe portion (the third sipe 27) has a longitudinal direction length that is 30 to 90% of a longitudinal direction length of the width direction groove (the combination of the third sipe 27 and the shoulder lug groove 23)) as a result of routine optimization of the result effective variable of the tread deformation in an effort to ensure rigidity of axially inner portion of the shoulder portion 20 of the tire for achieving excellent steering stability as well as improving drainage performance of the tire.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Inoue to provide that the sipe portion has a longitudinal direction length that is 30 to 90% of a longitudinal direction length of the width direction groove. Doing so would be possible to ensure the steering stability, as recognized by Inoue (col. 2, lines 37-67)
Regarding claims 4 and 14, Inoue discloses that, the central portion 10 is provided with a plurality of central sipes 11. In this description, “a sipe” means a narrow cut or slit that has a width of from 0.5 to 1.5 mm, and is distinguished from “a groove” that is disposed to drain mainly (col. 4, lines 20-24). 
Inoue discloses the claimed invention except for the sipe portion having an opening width of 0.5 mm or less. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Inoue since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have a smaller width of the sipe to increase rigidity.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Inoue to provide the sipe portion having an opening width of 0.5 mm or less.  Doing so would be possible to ensure the steering stability, as recognized by Inoue (col. 2, lines 37-67)
Regarding claims 5-6 and 15-16, Kobayashi discloses that, as illustrated in Figs. 1-2, in the tire the plurality of curved portions 31 to 33 is composed of the center curved portion 31 including a center part 35 (the apex) of the ground contact surface 30 (land 20) in the tire width direction H ([0029], lines 1-4). The plurality of curved portions 31 to 33 has predetermined curvatures Rc, Re and Rm and is formed in an arc shape, respectively ([0028], lines 9-11). Accordingly, the center curved portion 31 with the center part 35 in each block includes two dimensions: a tread width direction maximum length and a tread circumferential direction maximum length. Thus, in each block of the land portion (land 20) the protrusion with an apex having an area is a results effective variable. At the same time, the tread width direction maximum length and the tread circumferential direction maximum length are both results effective variables. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (each of the blocks comprises a protrusion with an apex having a area that is ¼ or less of an area of the block; each of the blocks comprises a protrusion with an apex having a tread width direction maximum length that is 30% to 40% of a tread width direction length of the block and the apex has a tread circumferential direction maximum length that is 30% to 40% of a tread circumferential direction length of the block) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase the actual ground contact area of the land 20 on the wet road surface for improving drainage performance of the tire.
Regarding claims 7 and 17, Kobayashi discloses that, as illustrated in Figs. 1-2, in each of the blocks 20A or 21A the center curved portion 31 includes a center part 35 (the apex) of the ground contact surface 30. The center part 35 is located in the center of the tread width W (as shown). Accordingly, the curvature of the block 20A or 21A in the tread circumferential direction has a single radius. The center part 35 is located in the center of the curvature of the block 20A or 21A in the tread circumferential direction. Thus, Kobayashi discloses that, in the tire each of the blocks comprises a protrusion with an apex being located at an overlapping region between an intermediate portion when the blocks are each equally divided into three (or more) in a tread width direction and an intermediate portion when the blocks are each equally divided into three (or more) in a tread circumferential direction.
Regarding claims 8-9 and 18-19, Kobayashi discloses that, as illustrated in Fig. 2, the distance between the end portions 34 of the ground contact surface 30 and the center part 35 is illustrated. Moreover, the convex shape of the ground contact surface 30 is made of a convex curve in which the plurality of curved portions 31 to 33 is smoothly connected on the section of the land 20 in the tire width direction H ([0028], lines 1-5 from bottom). Thus, a tire radial height from an opening edge of each of the width direction grooves (Fig. 1, item 13) to the apex (the center part 35) is a results effective variable. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (a tire radial height from an opening edge of each of the width direction grooves to the apex is 0.01 or more and 0.023 or less with respect to a width direction length of each of the blocks; a tire radial height from an opening edge of each of the width direction grooves to the apex is 0.5 mm to 1.5 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase the actual ground contact area of the land 20 on the wet road surface for improving drainage performance of the tire.
Regarding claims 10-12 and 20, Kobayashi discloses that, as illustrated in Fig. 1, the blocks 20A to 23A are formed in the lands 20 to 23 by the circumferential grooves 10 to 12 and the width directions grooves 13 and 14. Moreover, the blocks 20A to 23A are divided by the circumferential grooves 10 to 12 and the width direction grooves 13 and 14 and formed each in a square shape (a rectangular shape in Fig. 1) on a plan view in the lands 20 to 23 ([0025], lines 1-7). It is understandable that a tread width direction length of each of the blocks is determined by the circumferential grooves 10 to 12 and a tread circumferential direction length of each of the blocks is determined by the width direction grooves 13 and 14. Thus, Kobayashi discloses that, the tread width direction length of each of the blocks and the tread circumferential direction length of each of the blocks are results effective variables. As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (each of the blocks has a tread width direction length that is 28% to 70% of a tire ground contact width; each of the blocks has a tread circumferential direction length that is 35% to 49% of a tire ground contact length; each of the blocks has a tread width direction length and a tread circumferential direction length that are both 35 mm or more) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase the actual ground contact area of the land 20 on the wet road surface for improving drainage performance of the tire. 
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that the combination of Kobayashi and Inoue does not teach that the width direction grooves are convexly curved toward the same side in a tire circumferential direction on both sides of the tire equator in the tire width direction, it is persuasive. However, for further consideration, the new ground rejection based on the updated reference of Kakumu et al (EP0748705) is rendered in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742